NUMBER 13-14-00445-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

              IN THE INTEREST OF A.S., J.D., and S.D., CHILDREN


                        On appeal from the 156th District Court
                            of San Patricio County, Texas.


                                MEMORANDUM OPINION
               Before Justices Rodriguez, Benavides, and Perkes
                   Memorandum Opinion by Justice Perkes
        Appellants N.S. and F.D. challenge the trial court's judgment terminating their

parental rights with respect to A.S., J.D. and S.D., minor children.1 We affirm.




        1  We refer to appellants and the minor children by their initials in accordance with rule of appellate
procedure 9.8. See TEX. R. APP. P. 9.8(b) (providing that in a parental-rights termination case, "the court
must, in its opinion, use an alias to refer to a minor, and if necessary to protect the minor's identity, to the
minor's parent or other family member"); see also TEX. FAM. CODE ANN. § 109.002(d) (West, Westlaw
through 2013 3d C.S.) ("On the motion of the parties or on the court's own motion, the appellate court in its
opinion may identify the parties by fictitious names or by their initials only.").
                                     I. COMPLIANCE WITH ANDERS

        Pursuant to Anders v. California, appellants’ court-appointed appellate counsel

have filed briefs and motions to withdraw with this Court, stating that their review of the

record yielded no grounds of error upon which an appeal can be predicated. 386 U.S.
738, 774–45 (1967); Porter v. Tex. Dep't of Protective & Regulatory Servs., 105 S.W.3d
52, 56 (Tex. App.—Corpus Christi 2003, no pet.) ("W]hen appointed counsel represents

an indigent client in a parental termination appeal and concludes that there are no non-

frivolous issues for appeal, counsel may file an Anders-type brief."). Counsels’ briefs

meet the requirements of Anders as they present professional evaluation demonstrating

why there are no arguable grounds to advance on appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) ("In Texas, an Anders brief need not

specifically advance 'arguable' points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).2

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014),

appellants’ counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court's judgment. Counsel have informed this Court, in writing,




        2 The State has not filed a brief.         Instead, the State responded to the Anders brief by
acknowledging that counsel for appellant concluded that the appeal was frivolous and without merit and
informing us that it would not file an appellee’s brief unless necessary after reviewing any pro se response
or upon order of this Court.

                                                     2
that they have:        (1) notified appellants that counsel have filed an Anders brief and

motion to withdraw; (2) provided appellants with copies of both pleadings; (3) informed

appellants of appellants’ rights to file a pro se response,3 review the record preparatory

to filing that response, and seek discretionary review if the court of appeals concludes

that the appeal is frivolous; and (4) provided appellant with a copy of the record. See

Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 318–19, Stafford, 813 S.W.2d at 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate time has

passed, and appellants have not filed a pro se response. See In re Schulman, 252
S.W.3d at 409.

                                         II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. See Penson v. Ohio, 488
U.S. 75, 80 (1988); see also In re G.M., No. 13-08-00569-CV, 2009 WL 2547493, at *1

(Tex. App.—Corpus Christi Aug. 20, 2009, no pet.) (mem. op.). We have reviewed the

entire record and counsels’ briefs, and we have found nothing that would arguably support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) ("Due

to the nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the court

of appeals met the requirement of Texas Rule of Appellate Procedure 47.1."); Stafford,



        3    In the criminal context, the Texas Court of Criminal Appeals has held that "the pro se response
[to a ‘frivolous appeal’ brief] need not comply with the rules of appellate procedure in order to be considered.
Rather, the response should identify for the court those issues which the indigent appellant believes the
court should consider in deciding whether the case presents any meritorious issues." In re Schulman, 252
S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex.
App.—Waco 1997, no pet.)).
                                                       3
813 S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.

                                        III. MOTION TO WITHDRAW

        In accordance with Anders, both counsel ask this Court for permission to withdraw

as counsel for appellants. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) ("If an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney

must file a motion to withdraw accompanied by a brief showing the appellate court that

the appeal is frivolous.") (citations omitted)). We grant counsels’ motions to withdraw.

Within five days of the date of this Court’s opinion, we order counsel to send a copy of

the opinion and judgment to appellants and to advise appellants of their right to pursue a

petition for review in the Texas Supreme Court.4 See In re K.D., 127 S.W.3d 66, 68 n.3

(Tex. App.—Houston [1st Dist.] 2003, no pet.).


                                                             GREGORY T. PERKES
                                                             Justice

Delivered and filed the
13th day of November, 2014.




        4   No substitute counsel will be appointed. Should appellants wish to seek further review of this
case by the Texas Supreme Court, they must either retain an attorney to file a petition for review or file a
pro se petition for review. Any petition for review must be filed with the Texas Supreme Court clerk within
forty-five days after the date of either this opinion or the last ruling by this Court on all timely filed motions
for rehearing or en banc reconsideration. See TEX. R. APP. P. 53.7(a). Any petition for review must
comply with the requirements of rule 53.2 of the Texas Rules of Appellate Procedure. See id. at R. 53.2.

                                                        4